87 Mich. App. 196 (1978)
274 N.W.2d 17
PEOPLE
v.
SHARIF
Docket No. 77-989.
Michigan Court of Appeals.
Decided November 27, 1978.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward F. Wilson, Principal Attorney, Appeals, and Anne B. Wetherholt, Assistant Prosecuting Attorney, for the people.
Norris J. Thomas, Jr., Assistant State Appellate Defender, and Dawn Van Hoek, Research Attorney, for defendant on appeal.
*198 Before: BEASLEY, P.J., and R.B. BURNS and J.H. VANDERWAL,[*] JJ.
R.B. BURNS, J.
Defendant was charged with first-degree criminal sexual conduct, MCL 750.520b; MSA 28.788(2). Pursuant to a plea bargain, defendant pled guilty but mentally ill to second-degree criminal sexual conduct, MCL 750.520c; MSA 28.788(3), in exchange for the prosecutor's promise that defendant would not be tried on the original charge. He appeals and we affirm.
Defendant alleges on appeal that he has not been provided with the evaluation and psychiatrically indicated treatment which the department of corrections is statutorily obligated to provide. MCL 768.36(3); MSA 28.1059(3). Characterizing this statutory obligation as a promise of treatment, defendant argues by analogy to plea bargain cases, see, e.g., Santobello v New York, 404 US 257; 92 S Ct 495; 30 L Ed 2d 427 (1971), In re Valle, 364 Mich 471; 110 NW2d 673 (1961), that he is entitled to a remand to establish that the promise has been broken and that he is entitled to withdrawal of the plea.
In In re Valle, the Supreme Court held:
"If the evidence establishes that the prosecutor or the judge has made a statement which fairly interpreted by the defendant * * * is a promise of leniency, and the assurance is unfulfilled, the plea may be withdrawn and the case proceed to trial." 364 Mich at 477-478; 110 NW2d at 677.
Our review of the plea transcript reveals that the decision to plead guilty but mentally ill, as opposed to guilty, was defendant's, and merely acquiesced *199 in by the prosecutor. The trial court clearly disclaimed authority to assure that the department of corrections would evaluate and treat defendant and stated that it could only recommend such treatment. Thus, there were no promises made which can bring this case within the rule established by Valle.
Defendant contends that 1975 PA 180, creating the guilty but mentally ill verdict, by amending 1927 PA 175, the code of criminal procedure, violates the title-object clause, Const 1963, art 4, § 24, because it contains provision for treatment and parole for those pleading or found guilty but mentally ill. See MCL 768.36(3); MSA 28.1059(3). The statute is presumptively constitutional, and the title must be construed reasonably, not narrowly. The statute may contain provisions which "directly relate to, carry out and implement the principal object". Advisory Opinion re Constitutionality of 1972 PA 294, 389 Mich 441, 464-465; 208 NW2d 469, 473 (1973). Provisions for treatment and parole of those pleading or found guilty but mentally ill are germane to the principal object of creation of the plea on verdict, which is encompassed within the title provision "to provide for judgments and sentences of persons convicted of criminal offenses". The statute does not violate the title-object clause.
Defendant argues by analogy to People v McQuillan, 392 Mich 511, 544-545; 221 NW2d 569, 584-585 (1974), that the trial court lacked jurisdiction to make the determination of whether defendant was mentally ill at the time of the offense. However, unlike in McQuillan, here the trial court had statutory authority to make the determination. MCL 768.36(2); MSA 28.1059(2). Defendant's argument is without merit.
*200 Defendant also argues that MCL 768.36; MSA 28.1059 violates due process by creating an irrational presumption that, if a defendant was mentally ill at the time of the offense, he will be mentally ill at the time of and throughout incarceration. It is alleged that due process requires a hearing before defendant may be incarcerated for treatment. People v McQuillan, supra. This argument is also without merit. Defendant was incarcerated because he was guilty of a crime, not because he was mentally ill. The statute does not presume defendant needs treatment because he was mentally ill at the time of the offense. Rather, the statute provides for an evaluation and such treatment as is psychiatrically indicated. We need not reach the issue of whether defendant is entitled to a hearing in addition to evaluation prior to treatment, as defendant has alleged in his first issue on appeal that he has not received treatment, and because defendant indicated when he pled guilty but mentally ill that he did so because he wanted treatment. Thus, there is no factual support for an inference that defendant has been subjected to unconsented-to treatment without due process.
Lastly, defendant argues that he has been deprived of equal protection of the law because prisoners transferred to the custody of the department of mental health do obtain a hearing for the determination of mental illness. MCL 330.2000, 768.36(3); MSA 14.800(1000), 28.1059(3). However, since all prisoners adjudicated guilty but mentally ill are to receive evaluation, the primary purpose of the hearing is to determine whether treatment can best be provided by a mental health facility. MCL 330.2000(5); MSA 14.800(1000)(5). It is thus *201 reasonable for the Legislature to provide a hearing only for those whom corrections officials contemplate transferring.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.